Order entered May 27, 2014




                                          In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                    No. 05-14-00637-CV

                     U.S. BANK NATIONAL ASSOCIATION, Appellant

                                            V.

                             TFHSP LLC, SERIES 321, Appellee

                      On Appeal from the 417th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 417-02700-2013

                                         ORDER
       Based on the record before us, we GRANT appellant’s unopposed motion to extend time

to file notice of appeal. Appellant’s May 21, 2014 notice of appeal is considered timely for

jurisdictional purposes.




                                                   /s/   ELIZABETH LANG-MIERS
                                                         JUSTICE